Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  Group 1, claims 1, 2, 4, 5, 8, 9, 11, 12, and 15  in the reply filed on 11/03/2022 is acknowledged.
Claims 17, 18, 20, 25, 28, 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2022.

Drawings
Figures 1a and 1b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (specification, page 27, lines 15-32 discusses the figures are directed towards prior art).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “recovery locations are arranged according to a three-dimensional matrix arrangement” (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
Note that functional limitations are emphasized in italics hereinafter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 8, 9, 11, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “at least one reaction mixture containing recognition biological molecules and/or competitive ligands labelled with at least one visualisation molecule” in lines 4-5. It is unclear if “labelled with at least one visualisation molecule” only applies to the “competitive ligands” or both the “competitive ligands” and the “recognition biological molecules”. The groupings of the “or” statement is unclear. The broadest reasonable interpretation of the “or” statement is requiring only one of “recognition biological molecules” or “competitive ligands labelled with at least one visualisation molecule”. Claims 2, 4, 5, 8, 9, 11, 12, and 15 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation "competitive ligands and/or recognition biological molecules" in line 7.  Since recognition “biological molecules and/or competitive ligands” is established in lines 4-5, it is unclear if the limitation "competitive ligands and/or recognition biological molecules" of line 7 is the same or different from the “biological molecules and/or competitive ligands” of lines 4-5. Claims 2, 4, 5, 8, 9, 11, 12, and 15 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation "competitive ligand and a recognition biological molecule" in line 21.  There is insufficient antecedent basis for this limitation in the claim. Since recognition “biological molecules and/or competitive ligands” is established in lines 4-5, it is unclear if the limitation " competitive ligand and a recognition biological molecule" of line 21 is the same or different from the “biological molecules and/or competitive ligands” of lines 4-5. Claims 2, 4, 5, 8, 9, 11, 12, and 15 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation “a competitive ligand and a recognition biological molecule is present” in line 21. It is unclear where “is present” is referring to. Is the competitive ligand and the recognition biological molecule present in the reaction mixture, the recovery system, or at a different location? Claims 2, 4, 5, 8, 9, 11, 12, and 15 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation “bonded at at least one recovery location” in line 23. Since recovery locations is established in line 7, it is unclear if the “at least one recovery location” of line 23 is the same or different from the recovery locations established in line 7. Claims 2, 4, 5, 8, 9, 11, 12, and 15 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation “ or conversely” in lines 23-24. It is unclear which elements are being referred to as conversely. Claims 2, 4, 5, 8, 9, 11, 12, and 15 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 5, claim 5 recites the limitation “a solid support” in line 3. Since “a solid support” is established in claim 1, it is unclear if the solid support of claim 5 is the same or different from the solid support of claim 1. 
Regarding claim 15, claim 15 recites the limitation “the recovery locations are arranged according to a three-dimensional matrix arrangement” in line 2-3. Since claim 1 establishes that the recovery locations are arranged according to a two-dimensional matrix arrangement, it is unclear whether the recovery locations are only in a two-dimensional matrix or a three-dimensional matrix arrangement. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 8-9, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (US 20090253586 A1).
Regarding claim 1, Nelson teaches an immuno-chromatographic diagnosis means for respectively, simultaneously and specifically detecting and/or quantifying a plurality of analytes present in an essentially liquid sample (Fig. 3; abstract) comprising: 
- at least one reaction mixture containing recognition biological molecules and/or competitive ligands labelled with at least one visualisation molecule (paragraphs [0083] and [0104] teach sample fluids, such as human serum, i.e. reaction mixture, which comprises target analytes, wherein the target analytes are interpreted as recognition biological molecules since they are biological molecules capable of being recognized; paragraph [0104] teaches a sample and fluorescently labelled antibody);
- at least one recovery system in the form of a solid support (Fig. 3; abstract, “nitrocellulose-coated solid supports”) to which are bonded competitive ligands and/or recognition biological molecules at distinct and known recovery locations which are arranged according to a two-dimensional matrix arrangement (Fig. 3; paragraph [0101] teaches probes are immobilized to the solid support), so as to identify, by the localisation of said recovery locations on said support, said analytes present in said sample (paragraph [0086]), 
said diagnosis means being characterised in that, 
a) said two-dimensional matrix arrangement is defined according to a system of coordinates having a first coordinate (X) and a second coordinate (Y) (Fig. 3 shows rows and columns of probes, which are x and y coordinates) with, for one same coordinate X, several recovery locations each comprising different recognition biological molecules or competitive ligands, arranged along different coordinates Y (Fig. 3 shows different probes in the same row being directed towards different analytes) and, for one same coordinate Y, several recovery locations each comprising different recognition biological molecules or competitive ligands, arranged along different coordinates X (Fig. 3 shows different probes in the same column being directed towards different analytes). 
b) for the detection and/or the quantification of a given analyte, a diagnosis couple consisting of a competitive ligand and a recognition biological molecule is present (Fig. 3 and paragraph [0124] teach reagents, antigens, antibodies, and cytokines are present for detection; paragraph [0040] teaches that immunological identity is determined by antibody binding and competition in binding), such that said recognition biological molecule is found in said reaction mixture (paragraphs [0083] and [0104] teach sample fluids, such as human serum, i.e. reaction mixture, which comprises target analytes, wherein the target analytes are interpreted as recognition biological molecules since they are biological molecules capable of being recognized) and said competitive ligand is bonded at at least one recovery location (paragraph [0124]) or conversely; and
d) said reaction mixture is present in a container, said container being separate from said recovery system (paragraphs [0083], [0104], [0118], and claim 1 teach sample fluids, such as human serum, i.e. reaction mixture, are added to a substrate with a liquid handling robot, wherein a container comprising the sample fluids is an inherent feature that one of ordinary skill in the art would recognize as present to properly contain fluids for liquid handling).
Note that the at least one visualization molecule is interpreted as not required in the reaction mixture, since the broadest reasonable interpretation of  “at least one reaction mixture containing recognition biological molecules and/or competitive ligands labelled with at least one visualisation molecule” would be a reaction mixture containing recognition biological molecules. Thus, “c) said at least one visualisation molecule is a molecule which is detectable in fluorescence” is interpreted as not required. However, note that Nelson teaches fluorescent molecules (paragraphs [0078], [0104], [0106], [0115]).
Note that the plurality of analytes present in an essentially liquid sample are not positively recited structurally and are given weight to the extent that they affect the structure of the claimed device.
Regarding claim 4, Nelson further teaches wherein said recovery system comprises at least 5 distinct recovery locations (Fig. 3) that respectively, simultaneously and specifically detect and/or quantify at least 5 distinct analytes present in a sample (Fig. 3), and at least one recovery location configured as a control and/or a calibrator location (Fig. 3).
Regarding claim 5, Nelson further teaches wherein said recovery system is a solid support comprising a membrane or a set of membranes (abstract, “nitrocellulose-coated solid supports”).
Regarding claim 8, note that the at least one visualization molecule is interpreted as not required in the reaction mixture, since the broadest reasonable interpretation of “at least one reaction mixture containing recognition biological molecules and/or competitive ligands labelled with at least one visualisation molecule” would be a reaction mixture containing recognition biological molecules. Thus, “wherein said at least one visualization molecule is fused to said recognition biological molecules and/or to said competitive ligands via a chemical and/or genetic coupling” is interpreted as not required. However, note that Nelson teaches fluorescent molecules, such as fluorescently labeled molecules (paragraphs [0078], [0104],[0106], [0115]).
Regarding claim 9, as stated in claim 8, note that the at least one visualization molecule is interpreted as not required in the reaction mixture, since the broadest reasonable interpretation of “at least one reaction mixture containing recognition biological molecules and/or competitive ligands labelled with at least one visualisation molecule” would be a reaction mixture containing recognition biological molecules. Thus, “wherein said chemical and/or genetic coupling is carried out via at least one electrostatic force, at least one peptide bond, at least one reporter gene, or a combination thereof” is interpreted as not required. However, note that Nelson teaches fluorescent molecules, such as fluorescently labeled molecules (paragraphs [0078], [0104],[0106], [0115]).
Regarding claim 11, Nelson further teaches wherein said analytes are selected from the group consisting of drug residues, toxins, viruses, bacteria, hormones, heavy metals, adulterants, allergens and the mixtures thereof (paragraph [0046] teaches that “analyte” is interpreted as pathogens).
	Note that “analytes” are not positively recited structurally and are given weight to the extent that they affect the structure of the claimed device.
Regarding claim 15, Nelson further teaches wherein the recovery locations are arranged according to a three-dimensional matrix arrangement (Fig. 3 and paragraphs [0123]-[0124] teach that antibodies are applied on nitrocellulose coated slides, thus “recovery locations” are interpreted as the two-dimensional array shown in Fig. 3 in addition to the depth of the nitrocellulose formed as a coating on the slide, i.e. three-dimensional matrix).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson as applied to claim 1 above, and further in view of O’Farrell et al. (US 20120184462 A1).
Regarding claim 2, Nelson further teaches wherein said recovery locations are arranged according to a two-dimensional matrix arrangement in the form of points (Fig. 3; paragraph [0101]). Nelson fails to explicitly teach the form of points each having a diameter of between 20 µm to 2mm, preferably of between 100 to 500 µm, preferably between 250 and 400 µm.
	O’Farrell teaches a device for detecting an analyte comprising a two-dimensional array of  reagents (abstract; paragraph [0011]), wherein the device comprises nitrocellulose (paragraph [0016]) and reagent dots having a diameter of 301-400 µm. O’Farrell teaches that any suitable drop volumes can be used to make spots with any suitable or desirable size (paragraph [0097]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nelson to incorporate the teachings of O’Farrell to provide the form of points each having a diameter of between 20 µm to 2mm, preferably of between 100 to 500 µm, preferably between 250 and 400 µm through routine experimentation (MPEP 2144.05 (II)). Doing so would utilize known sizes of detectable spots on nitrocellulose, as taught by O’Farrell, to optimize the size for detection of analytes. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson as applied to claim 11 above, and further in view of Tsukada et al. (US 20110244597 A1).
Regarding claim 12, while Nelson teaches the invention is not limited to a particular detection assay and can be used for drug screening assays (paragraph [0113]), Nelson fails to teach wherein the diagnosis means is capable of simultaneously and specifically detecting and/or quantifying a plurality of analytes wherein said analytes are drug residues and are selected from the group consisting of penicillins, cephalosporines, tetracyclines, sulphonamides, aminoglycosides, aminocyclitols, macrolides, quinolones, ionophores, carbadox, nitrofuran antibiotics, phenicols, and the mixtures thereof.
	Tsukada teaches an immunochromatographic medium and method to detect and quantify a plural items simultaneously (abstract), wherein the medium comprises a two-dimensional matrix of dots (Fig. 1; abstract). Tsukada teaches that the substances to be detected include pathogens, antibiotic substances such as tetracyclines, and toxins (paragraph [0050]). Tsukada teaches the invention improves diagnosis according to immunochromatography (paragraph [0104]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nelson to incorporate the teachings of Tsukada to provide wherein the diagnosis means is capable of simultaneously and specifically detecting and/or quantifying a plurality of analytes wherein said analytes are drug residues and are selected from the group consisting of penicillins, cephalosporines, tetracyclines, sulphonamides, aminoglycosides, aminocyclitols, macrolides, quinolones, ionophores, carbadox, nitrofuran antibiotics, phenicols, and the mixtures thereof. Doing so would improve the diagnosis capabilities of the overall diagnosis means and allow for detection of known substances of importance related to diagnosis as taught by Tsukada.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (Choi et al., “A rapid, simple measurement of human albumin in whole blood using a fluorescence immunoassay (I)”, 2004, Clinica Chimica Acta, 339, 147-146) teaches  measurement of an analyte using fluorescence immunoassay (abstract) comprising at least one reaction mixture containing recognition biological molecules and/or competitive ligands labelled with at least one visualisation molecule (section 2.5 teaches a sample is mixed with a detector buffer comprising Alexa 647-labeled HAS and anti-RIgG); a recovery system (Fig. 1) to which are bonded competitive ligands and/or recognition biological molecules at distinct and known recovery locations (Fig. 1).
	Allert et al. (WO 2016141363 A2) teaches a biosensor comprising an array of recovery locations (Fig. 4). Allert teaches the array may be two or three dimensional, wherein biosensors are incorporated into the array as a multiplexed array (paragraph [0094]). Allert teaches generation of three-dimensional coordinate set represents the atomic or near-atomic structure of the fluorescent protein conjugate bound to ligand (paragraph [00114]).
Lea et al. (US 20120283122 A1) teaches multiplex microarrays for quantification of analytes (abstract; Fig. 5). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798            

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797